Per Curiam : This was an action on the case, brought by appellee, in the Peoria circuit court, against appellant, to recover the price of a horse and colt killed by appellant’s trains on their road. The cause was tried at the January term, 1871, before the court and a jury, resulting in a verdict and judgment in favor of appellee for $110, from which this appeal is prosecuted. The evidence warranted the jury in the conclusion that tlie animals were killed by a train on appellant’s road, and that they had been negligent in constructing cattle guards at the mouth of a lane running to the railroad track, at a place where the law required the company to construct such guards to prevent cattle from getting upon the track of tbeir road. An examination of the evidence shows that the jury were fully warranted in finding the verdict they did, and the judgment must be affirmed. Judgment affirmed.